Interview Summary (Continued)

Pertinent Prosecution History
On 02 July 2014, Applicant filed the instant Reissue Application No. 14/322,229 (“‘229 Reissue Application”) for U.S. Application No. 13/157,504 ("'7504 Application"), filed on 10 June 2011, now U.S. Patent No. 8,213,594 (“’594 Patent”), issued 03 July 2012, which is a continuation of U.S. Patent Application 12/692,808, filed 25 January 2010, now abandoned, which is a continuation of U.S. Patent Application 12/153,504, filed 20 May 2008, now U.S. Patent No. 7,680,262 (“ ‘262 Patent”), issued 16 March 2010, which is a division of U.S. Patent Application 10/774,689, filed 10 February 2004, now U.S. Patent No. 7,386,111 (“ ‘111 Patent”), issued 10 June 2008. The Examiner finds that the ‘229 Reissue Application filing included a preliminary amendment to the claims (“July 2014 Claim Amendment”) with accompanying Remarks ("July 2014 Remarks”). 
The Office issued a most recent Final Office action on 01 February 2021 (“Feb 2021 Final Office Action”). In particular, the Feb 2021 Final Office Action provided rejections for claims 1-20, 51, 87, 97 and 144 under 35 U.S.C. 251 for a defective Oath/Declaration; and the indication of Allowable Subject matter. 
On 03 May 2021, Applicant filed an "Electronic Request for Interview with Examiner" ("May 2021 Interview Request").

Interview Content	
Applicant provided the Examiner with a “Topic for Discussion” in the May 2021 Interview Request. (May 2021 Interview Request at last ¶).




/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                        


Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992